Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                   DETAILED ACTION

1.This action is response to application filed on 07/01/2022. Claims 1-5 are pending; claims 6-11 are withdrawn.
      
                                 Allowable Subject Matter
2. Claims 1 and 5 recite allowable subject matter. There are no prior arts of record, singly or in combination teaches the feature of claim(s) limitations in context of the claims as a whole. However, claims 1 and 5 are not in allowance condition yet because of existing objection issues and 112 issues in those claims. 
3. For claim 1, the prior art of record (in particular, U.S. 20190251227 to Fink (hereinafter "Fink'1227")) does not disclose, determining a shortest path for each initiator-target pair from the plurality of initiators and the plurality of targets based on floorplan constraints of the network; determining an actual path between each of the initiator-target pairs through the network; computing a difference between each of the actual paths and each of the shortest paths for the initiator-target pairs; and generating a visual representation of the differences and an average value difference, wherein the visual representation and the average value represent the latency quality metric of the network's latency for a packet to travel from initiator to target in the initiator-target pair as claimed. Rather, Fink'1227 discloses a method for network-on-chip (NoC) design includes determining network performance for a defined NoC configuration comprising a plurality of n routers interconnected through a plurality of intermediate links; comparing the network performance of the defined NoC configuration to at least one performance objective; and determining, in response to the comparison, a revised NoC configuration based upon iterative optimization of the at least one performance objective through adjustment of link allocation between the plurality of n routers. In another example, a method comprises determining a revised NoC configuration based upon iterative optimization of at least one performance objective through adjustment of a first number of routers to obtain a second number of routers and through adjustment of link allocation between the second number of routers (Fink abstract).
4. For claim 5, the prior art of record (in particular, U.S. 20190251227 to Fink (hereinafter "Fink'1227")) does not disclose, determine a shortest path based on physical constraints for each initiator-target pair from a plurality of initiators and the plurality of targets connected to a network using a network information for connecting the plurality of initiators and the plurality of targets to the network; determine an actual path between each of the initiator-target pairs through the network's elements; compute a difference between each of the actual paths and each of the shortest paths for the initiator-target pairs; and generate a visual representation of the differences and an average value difference, wherein the visual representation and the average value represent a quality measurement of the network's latency for a packet to travel from initiator to target in the initiator-target pair as claimed. Rather, Fink'1227 discloses a method for network-on-chip (NoC) design includes determining network performance for a defined NoC configuration comprising a plurality of n routers interconnected through a plurality of intermediate links; comparing the network performance of the defined NoC configuration to at least one performance objective; and determining, in response to the comparison, a revised NoC configuration based upon iterative optimization of the at least one performance objective through adjustment of link allocation between the plurality of n routers. In another example, a method comprises determining a revised NoC configuration based upon iterative optimization of at least one performance objective through adjustment of a first number of routers to obtain a second number of routers and through adjustment of link allocation between the second number of routers (Fink abstract).	

                                        Claim Objection
5. Claim 1 is objected to because of the following informalities:  there is insufficient antecedent basis for limitation “the network” (see line 4).  Appropriate correction is required. It recommends changing “the network” to “a network”
6. Claim 1 is objected to because of the following informalities:  there is insufficient antecedent basis for limitation “the average value” (see line 13).  Appropriate correction is required. It recommends changing “the average value” to “the average value difference.” Claim 5 is also objected under rationales of claim 1.

                Claim rejections-35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




7. Claim 1 recites the limitation "the differences" in line 11.  There is insufficient antecedent basis for this limitation in the claim. Claim 5 is also rejected under rationale of claim 1. Appropriate corrections are required.
8. Claim 1 recites the limitation "the latency quality metric" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim. Appropriate corrections are required.
9. Claim 3 recites the limitation "the NoC definitions".  There is insufficient antecedent basis for this limitation in the claim. Appropriate corrections are required.
10. Claim 5 recites the limitation "the plurality of targets" (line 5).  There is insufficient antecedent basis for this limitation in the claim. Appropriate corrections are required.
                                                  Conclusions
11. Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN DAI T TRUONG whose telephone number is (571)272-7959. The examiner can normally be reached on Monday-Friday 7:00 Am to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) athttp://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN DAI T TRUONG/         Primary Examiner, Art Unit 2452